Citation Nr: 0305595	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-33 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from May 
1970 to January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which declined to 
reopen a claim of service connection for a low back 
disability.  The case came before the Board in February 2000, 
when it was remanded for issuance of a statement of the case.  
The veteran testified at a Travel Board hearing at the RO 
before the undersigned in December 2001.  In February 2002, 
the Board sought additional evidentiary development. 


FINDINGS OF FACT

1.  In January 1997, the Board denied service connection for 
a low back disorder based essentially on a finding that there 
was no nexus between the veteran's current low back 
disability and his military service.

2.  Evidence submitted since the January 1997 Board decision 
was not previously of record, but is either cumulative or 
does not address the matter of a nexus between the veteran's 
low back disability and his military service; it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim..


CONCLUSION OF LAW

Evidence submitted since the January 1997 Board decision 
denying service connection for a low back disability is not 
new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002), was enacted on November 9, 2000.  Regulations 
implementing the VCAA have now promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  However, the expanded VCAA notification duties 
are applicable to claims to reopen final decisions.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here the Board finds that there has been substantial 
compliance with the mandates of the VCAA and implementing 
regulations.  The appellant has been notified of the 
applicable laws and regulations.  The rating decision, the 
statement of the case, and the supplemental statements of the 
case have informed him what he needs to establish entitlement 
to the benefit sought and what evidence VA has obtained.  The 
appellant was specifically notified of the provisions of the 
VCAA in discussions at the Travel Board hearing, and he was 
specifically informed of what evidence VA would obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
was noted above, the Board has conducted development in this 
case as a result of discussions at the hearing.  The veteran 
notified the Board in August 2002 that he had no further 
evidence or argument to present regarding his claim.

Factual Background

Prior to the January 1997 Board decision, the evidence 
consisted of service medical records showing a pre-existing 
low back disorder and treatment in service for back problems; 
VA examination reports with the veteran's descriptions of an 
alleged back injury in-service and a postservice motorcycle 
accident; and personal hearing testimony from June 1995.  

Since the January 1997 Board decision, the veteran has 
submitted private treatment records from May to December 1988 
describing a motorcycle accident and resultant back and head 
injuries.

VA treatment records from May 1997 to May 2002 reveal 
treatment for chronic back pain.  On May 1997 VA orthopedic 
examination, the veteran reiterated his allegation that he 
injured his back in service when he fell down a  hill and 
landed on his entrenching tool.  The diagnosis was history of 
sacral coccyx injury in 1970, with minimal hypertrophic 
spurring formation of the lumbosacral spine, as seen on x-
ray.

The veteran testified at a Travel Board hearing in December 
2001.  He reiterated that he injured his back in service when 
he fell during training.  He also stated that an x-ray 
technician had informed him that his x-rays showed spurring 
which would take 30 years to appear.

In March 2003 the Board received additional treatment records 
showing that the veteran was involved in an accident in 1988, 
that he has a low back disability, and that the disability 
has been there since the accident in 1988.

Analysis

Generally, a final Board decision may not be revised based on 
the same record in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7104(b).  Under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a); see Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
to reopen filed on or after August 29, 2001.  As the instant 
petition to reopen was filed prior to that date, it does not 
apply in the instant case.] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, the veteran has submitted private medical records 
describing a 1988 accident and the resultant injuries.  While 
this evidence was not previously of record, and hence is new, 
it does not address the matter of a relationship between the 
veteran's current low back disability and his military 
service.  Therefore, it does not bear directly and 
substantially on the matter at hand, and is not material.

VA treatment records also were not previously of record, and 
these records do include the veteran's accounts of a fall and 
back injury in service.  Based on these accounts, the 
examiner related the spurring seen on x-ray to the alleged 
injury.  However, the allegation relied upon by the examiner 
was specifically considered and rejected by the Board in the 
January 1997 decision, based on inconsistencies in the record 
and the passage of time before the veteran made his 
allegation.  Where a medical opinion is based on an 
inaccurate factual premise, as when the facts relied upon 
have been expressly rejected in prior decisions, the opinion 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  The May 1997 medical opinion is cumulative, and 
therefore not material.

The veteran stated at December 2001 Travel Board hearing that 
an x-ray technician stated that the spurring on his lumbar 
spine x-rays indicated an injury 30 years prior.  A veteran's 
account, "filtered as it is through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1005).  In effect, the veteran's testimony is a layperson's 
opinion on the etiology of his current back disability.  A 
layperson is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's allegation, while new, is not material.  It has 
no probative value.
The additional evidence received in March 2003 is cumulative.  
In providing evidence of a postservice injury, evidence of 
current disability, and evidence that the veteran's current 
back disability is, at least in part due to the 1988 
accident, it adds nothing to the record that was not 
previously known.  

As none of the evidence received since the January 1997 Board 
decision is both new and material, the claim of service 
connection for a low back disability may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

